     CASE 0:17-cv-03919-DWF-SER Document 122 Filed 10/17/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Richard H. Tholen, M.D.,                                    Civil No. 17-3919 (DWF/SER)

                     Plaintiff,

v.                                                                                 ORDER

Assist America, Inc.,

                     Defendant.


       This matter is before the Court upon Defendant Assist America, Inc.’s

(“Defendant”) appeal (Doc. No. 97) of Magistrate Judge Steven E. Rau’s August 13,

2018 Order (Doc. No. 95). On September 7, 2018, Plaintiff Richard H. Tholen, M.D.

(“Plaintiff”) filed a Response in Opposition to Defendant’s Objection to August 13, 2018

Order (Doc. No. 115) and a Declaration of Patrick M. Arenz in Support of Plaintiff’s

Response in Opposition to Defendant’s Objection to August 13, 2018 Order (Doc.

No. 116). The Court must modify or set aside any portion of the Magistrate Judge’s order

found to be clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed. R.

Civ. P. 72(a); Local Rule 72.2(a). This is an “extremely deferential standard.” Reko v.

Creative Promotions, Inc., 70 F. Supp. 2d 1005, 1007 (D. Minn. 1999). “A finding is

‘clearly erroneous’ when although there is evidence to support it, the reviewing court on

the entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Chakales v. Comm’r of Internal Revenue, 79 F.3d 726, 728 (8th Cir. 1996)

(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).
     CASE 0:17-cv-03919-DWF-SER Document 122 Filed 10/17/18 Page 2 of 3



       In his Order, the Magistrate Judge granted Plaintiff’s renewed motion for leave to

amend the Complaint to assert punitive damages. In so doing, the Magistrate Judge

explained that, given the current state of Minnesota law, the Court cannot conclusively

determine that it is clear that no relief could be granted under any set of facts. The

Magistrate Judge noted Plaintiff’s allegations that Defendant’s representatives

misrepresented themselves as physicians, Defendant failed to obtain medical records from

the Mexican hospital that would allow it to make an informed choice regarding Plaintiff’s

medical care, and that the proper clinical directors were not contacted or declined to

review Plaintiff’s medical case in a timely fashion. The Magistrate Judge found that

these allegations, if proven true, plausibly allege that Defendant was both negligent in the

provision of medical services and willfully disregarded Plaintiff’s rights under its care

and, therefore, the amendment to add a punitive damages claim was not futile. The

Magistrate Judge also noted that a more thorough briefing could lead to the conclusion

that Plaintiff’s punitive damages claim is foreclosed but concluded that the issue is best

left for summary judgment where the Court will benefit from a fully developed factual

record and more fulsome briefing on the relevant legal issue.

       Defendant objects to the Magistrate Judge’s order, arguing that it is contrary to law

because it fails to apply Minnesota law, which requires a plaintiff to submit affidavits

showing the factual basis for its claim as a condition precedent to asserting a punitive

damages claim. Defendant also asserts that the order is contrary to law because it did not

properly consider the evidence. Finally, Defendant argues that Plaintiff’s claim for

                                              2
    CASE 0:17-cv-03919-DWF-SER Document 122 Filed 10/17/18 Page 3 of 3



punitive damages is futile when considering only the four corners of the amended

complaint and referenced exhibits. Plaintiff responds that the Court should summarily

overrule Defendant’s objection because Defendant waived its objection and failed to

disclose important authority to the Court. Moreover, Plaintiff argues that Defendant has

failed to show that the Magistrate Judge was clearly erroneous or contrary to law when he

applied Rule 15’s plausibility standard.

       The Court has carefully considered the parties’ arguments and finds that

Magistrate Judge Rau’s August 13, 2018 Order is neither clearly erroneous nor contrary

to law. Accordingly, the Court overrules Defendant’s objection and affirms Magistrate

Judge Rau’s August 13, 2018 Order in all respects. In so ruling, the Court notes that it

agrees that the issue will be more appropriately considered on summary judgment.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Defendant Assist America Inc.’s appeal (Doc. No. [97]) of Magistrate

Judge Steven E. Rau’s August 13, 2018 Order is OVERRULED.

       2.     Magistrate Judge Steven E. Rau’s August 13, 2018 Order (Doc. No. [95]) is

AFFIRMED.

Dated: October 17, 2018            s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             3
